 In 1965 three of
the Caribbean’s most outstanding statesmen created an
institution to foster cooperation and to quicken the pace of
their countries’ development. Errol Barrow of Barbados,
Forbes Burnham of Guyana and V.C. Bird of Antigua and
Barbuda met at Dickenson Bay, Antigua. There, they signed
a historic document creating the Caribbean Free Trade
Association (CARIFTA).
Although the three countries they led were not yet
sovereign States, those enlightened statesmen envisioned the
emergence of an independent, English-speaking Caribbean
capable of playing a meaningful role in international affairs.
The entire Caribbean, beginning in 1492 and continuing
throughout its modern history, had been an object of
international intrigue and international competition. How
fitting, then, for that region to help shape world history once
it had taken hold of its own ambitions and aspirations.
In 1973, CARIFTA was transformed into a more
extensive institution called the Caribbean Community
(CARICOM). Today, exactly 20 years after its
establishment, all citizens of the 13 countries of CARICOM,
whether living in the Caribbean or in the diaspora, celebrate
this historic moment when a most able son of Guyana is
elected to preside over the forty-eighth session of the
General Assembly of the United Nations.
Your brilliant academic career, your outstanding
diplomatic skills and your warm, personable style of
leadership assured your unanimous election. Antiguans and
Barbudans rejoice with you and your country, and my
delegation pledges its fullest support and cooperation.
My delegation is appreciative of the role played by the
non-English-speaking countries that are members of the
Latin American and Caribbean Group of States, whose full
support was necessary to achieve this noble objective. The
12 General Assembly - Forty-eighth session
33 States of the region have quietly made tremendous
progress, in this and other forums, in strengthening the
bonds of cooperation and friendship that bind us. And
though we are divided on a single but important trade issue,
we expect that an amicable solution will shortly be found to
the satisfaction of both sides.
During the past year, our regional group of States
worked together to find a solution to the Haitian crisis. The
delegations of Brazil and Venezuela, regional members of
the Security Council, made every attempt to include the
entire region in the Council’s decision-making process as it
pertained to Haiti, another regional member. The United
States must also be congratulated in that regard.
The peoples of Latin America and the Caribbean now
eagerly await the return of President Aristide to Haiti on 30
October three weeks from today, when history will reverse
itself. Despite the violence and the dilatory tactics employed
by the military leaders in Haiti, Antigua and Barbuda is
confident that the forces of good will, decency and
democracy will prevail.
I wish to point out that no previous Security Council
embargo intended to compel compliance with the will of the
international community was ever as swiftly effective as was
the embargo imposed on the illegitimate regime in Haiti.
My delegation regards this episode as a turning-point in the
history of Security Council actions to safeguard international
peace and security.
Threats to international peace and security, up until the
Security Council action on Haiti, have been narrowly defined
as the use of force by one sovereign State against another,
or some form of violent confrontation between or among
States. A small State like mine, incapable of waging war
and no longer an object of conquest, defines international
peace and security more broadly.
Grinding poverty and the resultant ecological disaster
which characterize Haiti are threats to the peace and security
of that sovereign State and its neighbours. Not force, not
violent threats, but poverty and its attendant consequences
threaten international peace and security. Antigua and
Barbuda, a small island State and an ally of democracy and
legitimacy in the Americas and certainly in this forum, takes
great pride in knowing that all of CARICOM pressed this
cause here at the United Nations and elsewhere and that
Haiti can count on us never to relent.
Antigua and Barbuda will never relent in its struggle
against illegal drug trafficking, either. Located between the
suppliers of the South and the markets of the North, we have
been thrust by geography into the battle against this scourge.
We pledge our slender resources in the global struggle
against this global enemy.
Apartheid, another global enemy, is in its death throes.
My small country takes pride in knowing that our voice has
helped to topple that evil system in South Africa. From the
moment of our independence 12 years ago, in 1981, my
small country has supported the legitimate aspirations of
oppressed peoples everywhere, but especially those of the
majority population in South Africa.
In April of next year, when democratic elections are
held to choose a representative government in South Africa,
Antigua and Barbuda will also be able to celebrate a victory
of right over wrong, of democratic ideals over dictatorship,
of good over evil. The international community must begin
preparing to come to the assistance of an anaemic South
Africa whose need for economic good health in a
post-apartheid world is even now apparent.
In April of next year, as apartheid suffers its final
defeat, the Global Conference on the Sustainable
Development of Small Island Developing States will convene
in Barbados. This Conference is the first test of the will of
the international community since the Earth Summit
convened in Rio last June. You will recall, Mr. President,
that the most significant conclusion of last year’s Earth
Summit was the determination that industrial civilization is
fundamentally flawed.
Development based on the current model of
consumption, distribution and disposal practised by the
developed world is unsustainable. Abundant quantities of
harmful gases and toxins, emitted into the atmosphere, are
altering our global environment, and fatal consequences have
been forecast for the Earth’s climate, its biodiverse flora and
fauna, its agriculture, all living animals and human health
and well-being.
It should be borne in mind that while the contribution
by small island States to climate change, global warming and
sea-level rise is zero, the effects of climate change, global
warming and sea-level rise will reduce small island States
like mine to zero. Our very existence is at stake; our peace
and security are threatened by the actions of large and
wealthy States whose presumptions about the Earth’s
resources need to be completely revised.
The Barbados Conference will articulate a programme
of action intended to eliminate these man-induced, looming
catastrophes and to achieve sustainable development
beginning in small island States. The international
Forty-eighth session - 8 October l993 13
community’s support and good will are required if
sustainable development is to be made real and disaster is to
be prevented.
Small island States are the foot-soldiers in this battle to
save the planet. We will be the first casualties but we will
not be the last if drastic changes are not quickly brought
about in the developed world.
On Earth’s last uninhabited continent, disaster can also
be avoided. Antarctica, a pristine and icy wilderness whose
waters abound with the most significant link in the oceans’
food chain, whose winds control the earth’s weather systems,
whose tundras conceal the secrets of the Earth’s past, and
whose icebergs determine sea-levels world wide, must never
become the possession of large States alone. Antigua and
Barbuda will never acknowledge sovereignty over Antarctica
by any State.
In fact, working alongside like-minded delegations, we
will continue to press for a mining and oil exploration ban
in perpetuity, certain that any other arrangement will lead to
a precipitation of ecological decline worldwide, to the
detriment of small island States among others. In our view,
Antarctica must be declared a world park, control over
which should be exercised by our world body.
The world’s many peoples must learn to live in
harmony with the Earth’s environment and peaceably among
ourselves. Ethnic strife and wars have taken more lives in
the last year than comprise the entire population of my
country and several other CARICOM States combined. All
multiracial and multi-ethnic societies must learn to settle
historic and current rivalries peacefully; when they fail to do
so, resources which could well be spent on development are
necessarily diverted to peace-keeping.
The peace-keeping missions now undertaken by the
United Nations cost more than $3.5 billion annually; as a
consequence, development assistance is severely restricted.
Peaceful States like mine therefore have an economic
interest in seeing a decline in the need for peace-keeping.
Sadly, it is anticipated that more civil strife and many more
ethnic and religious conflicts will occur in the near future
and that the United Nations will be called on to help.
My delegation therefore applauds Liechtenstein for the
role it has decided to play in this forum. That small
European State is attempting to find a structured solution to
the unyielding demand by rival groups within States for a
measure of self-determination. The size of a country bears
no relation to the intellectual capacity of its statesmen or to
its capacity for generating great ideas. Antigua and Barbuda
will work alongside this small State in promoting a
permanent solution to destructive ethnic conflicts within
States.
The world’s indigenous peoples must also find
permanent protection, and the injustices they have long
endured must also quickly cease. Towards that end, our
United Nations declared 1993 the International Year of the
World’s Indigenous People. It is not yet clear just how
much impact the declaration has had; a fund has been
established in the Americas to support the indigenous
peoples of my region, and Brazil and Venezuela have shown
courage in their support for the Yanomami, an Amazonian
forest people.
Antigua and Barbuda also supports the establishment of
an annual International Day of the World’s Indigenous
People. Having lost the indigenous Arawaks and Caribs of
Antigua and Barbuda, beginning in 1492, my country is
duty-bound to ensure that powerless indigenous people the
world over, who have inhabited the lands of their ancestors
for many generations, are adequately remembered and
protected by our United Nations.
The people of Antigua and Barbuda condemn the
perpetrators of the fierce conflict which continues to rage in
Bosnia and Herzegovina, and we deplore the attacks on
United Nations peace-keepers in Somalia as much as we
abhor the destructive campaign waged by mercenaries in
Angola. The civil wars in Liberia and Mozambique are
brutish and unyielding, and the civil strife which has erupted
in Georgia will likely match both in ferocity and
destructiveness.
In the Middle East, the slow trickle of peace has turned
into a gushing stream with many tributaries. It is our hope
that the Israelis and until the Palestinians will be able to find
the source of a lasting flow of peace. Until Israel is allowed
to exist within secure borders and until the Palestinians
achieve a sovereign State of their own, peace in that region
may slowly evaporate.
We rejoice at the wave of peace which has engulfed
Lebanon. Its very industrious citizens, flung far and wide by
a conflict that seemed unending, can now give back to their
homeland some of the talent and wealth which their rich
culture bestowed upon them. Lebanon can surely count on
its prodigious sons and daughters in the diaspora for every
assistance; their generosity is as legendary as their love for
their old country.
We welcome the finalization of the demarcation of the
boundary between Kuwait and Iraq which was accomplished
14 General Assembly - Forty-eighth session
by the Iraq-Kuwait Boundary Commission in May 1993.
We also welcome the adoption by the Security Council of
resolution 833 (1993) in which it guaranteed the inviolability
of the boundary between the two States. This guarantee
shall serve as a deterrent against future conflict between
these two neighbours while enhancing stability and security
in the region.
My people celebrate with the countries of the Central
American region as peace rains down upon them. If future
civil wars are to be prevented, however, the economic
systems which prevail in Central America must become far
more inclusive. In distributing wealth, methods must be
found to direct more than a trickle towards the poor.
We note that the impoverishment of Cuba’s people is
due overwhelmingly to exogenous circumstances, and so our
sympathies lie with the people of this sister Caribbean State.
In the early decades of this century, Cubans welcomed poor
workers from neighbouring Antigua to their shores. Today,
standing in solidarity with the Cuban people, Antiguans and
Barbudans seek a speedy end to their suffering.
I would be remiss in my duty, as I conclude, if I did
not convey to the outgoing President, Mr. Stoyan Ganev of
Bulgaria, the gratitude of my delegation for the important
role he played during the preceding session of the General
Assembly. It was under his watch that six new Members
joined our Organization. I welcome to membership the
Czech Republic, the Republic of Slovakia, Eritrea, Monaco,
The Former Yugoslav Republic of Macedonia, and Andorra.
Their presence greatly enhances our institution’s legitimate
claim of universality, as membership climbs to 184.
In that regard, my delegation would note that Antigua
and Barbuda supports a manageable enlargement of the
Security Council to reflect the new realities. However, our
delegation will not join any consensus on enlargement if the
qualifying criteria for new membership implicitly require a
certain level of wealth and/or a certain population size.
Although we harbour no ambitions to sit on the Security
Council, my small country cannot agree to be excluded from
the Council in perpetuity. Such exclusion would make us
less sovereign than larger States.
The moral conscience of our institution can best be
articulated frequently by small States with no material
interest in the outcome of disputes. But even more
important is the fact that our own survival requires us to
contribute to the construction of a new world order that will
have its basis in Security Council decision-making. We
wish merely to retain our option, for we know not what
future generations will encounter.
My delegation concludes by recalling that on 31 March
1918 - 75 years ago - another generation of Antiguans and
Barbudans challenged an unconscionable system of
exploitation that left us materially impoverished. Our
grandmothers and grandfathers, then youthful and vigorous,
were determined to fashion for themselves and their progeny
a future that would be superior to their own inheritance. In
1918, brutality was the response to their legitimate cry for
workers’ rights.
Twenty years later - in 1938 - a sympathetic
Commission was to determine that the deplorable conditions
then extant in my country required massive infusions of
public finance and good will in order to achieve a marked
turn-around. When, in 1943 - 50 years ago, and 25 years
after the 1918 revolt - a nationalist named V. C. Bird picked
up the mantle of leadership of the workers’ organization, my
small country began its metamorphosis in earnest.
Seventy-five years after March 1918, the Antigua and
Barbuda that has evolved bears no resemblance to the
Antigua and Barbuda that history left behind. When
V. C. Bird and his trade-union colleagues quickened our
stride towards freedom and an improved material condition,
beginning in 1943, they had a vision of an Antigua and
Barbuda which, 50 years later, has become virtual reality.
As V. C. Bird and his generation pass the mantle of
leadership to their successor generation, our old men have
visions, and our young women have dreams. Antiguans and
Barbudans are aware that there are detractors abroad who
may wish to see our freedom snatched from us. We have
paid a price for our freedom, which we will for ever defend.
And we are aware of the role played by the United Nations
and international law in safeguarding the sovereignty of
small States.
We shall therefore for ever remain wedded to
multilateral institutions like the Caribbean Community, the
Organization of East Caribbean States, the Organization of
American States, the Commonwealth and this body - the
United Nations - which, together, strengthen our sovereignty.
Multilateralism is the greatest ally of our freedom, and the
United Nations the greatest guarantor.
As Antiguans and Barbudans recall the courage of the
heroes of 1918, we pledge never again - never again - to
allow injustice and brute force to raise their ugly heads in
our beautiful, beloved Antigua and Barbuda. My generation
will continue to do all that is necessary to bequeath to future
generations a peaceful legacy, where justice rules, ignorance
is banished, and legitimate leadership springs from the
people’s choice. That is our pledge.
